Per Curiam.
The statement of facts filed in this cause was stricken at the hearing because the same was not settled and certified in the manner prescribed by the statute, but the cause was retained for further examination on the suggestion that there was possibly a question made by the record not dependent on the statement of facts. We are convinced, however, after such examination, that no question is presented by the record which can be reviewed without a consideration of facts shown at the trial, and that there is nothing before the court for review. The judgment will therefore stand affirmed.